Title: Henry Dearborn to Thomas Jefferson, 15 August 1810
From: Dearborn, Henry
To: Jefferson, Thomas


          
            
              Dear Sir,
              Boston August 15th 1810
            
            Your friendly & instructive letter has been received and perused with peculier satisfaction & pleasure.—  When people in pursuit of an important object abandon the regular & direct road, and pursue a wrong course a conciderable distance, it is with reluctence they can prevail on themselves to admit the error & tread back the erroneous steps and return to the road they had injudiciously abandoned, and too frequently will attempt some other unknown crossway with a hope of regaining the road without returning to where they left it, in which attempt they not unfrequently become bewildered and overtaken by a dark night, and compelled to abandon the object of pursuit, but if the object should be of so great importance as to render other new modes of pursuit indispensable, such obstructions may in the mean time have been placed in the way by those who wish to prevent a successfull pursuit, as to render all future efforts doubtfull if not impracticable, and as each individual concernd in advising to the wrong course, will feel an interest in shifting the blame from his own shoulders, disputes will arise which will probably prevent any efficient concert in a fresh pursuit.—under such circumstancies, would it not be advisable to have principally new hands in place of those who advised to the abandonment of the direct road.—At present our concerns with foreign Nations have become so intangled and perplex’d as to render it difficult for the Executive to point out and agree on, such measures as will be generally satisfactory to those who wish well to the present Administration.—The arrival of J Storey at Washington in Februy 1809 was unquestionably a most unfortunate event, and had an unhappy effect on several of the leading Republican members of Massachusetts, New Hampshire & Vermont—in fact the abandonment of the only correct & efficient measure, is Justly imputable to the Republicans of New England, with some indirect aid obtained at Washington.—some of them seem disposed to confess their error, and may do better in future, others indeavor to evade the charge.—In addition to the wrongdoings of the 10th Congress, we feel great regret at the all talking and no doings of the 11th—The President must feel depressed & mortified under the existing state of affairs.—It is most devoutly to be wished that more harmony & concert might exist amongst his advisers. I do not pretend to know prisisely how far any misunderstandings or differences of opinion have prevailed, but that there has been some want of that harmony which is so essential in the Cabinet, is too evident. and I fear that something like a struggle between certain individuals for Ascendency, in influence, has been too evident. I hope such a contest will not be the means of placing the National Ship in any great danger between sholes & quicksands.—I am not apt to dispair, and altho appearences are at present unfavourable, I have no doubt but we shall ultimately git on very well.—the French having been put on par with England, we appear to have no Alternative left, but peace, or War with all Europe—our Merchants will pay dear for free Trade, if none but those who richly deserve it, were to suffer, I should feel but little regret.— 
            
              Yours with the highest esteem & respect
              
 H Dearborn
            
          
          
            
              
                poor
                }
                PS I have this moment recieved certain information of Mr Bidwells flight, to escape punishment for frauds in his official capacity a County Treasurer.
              
              
                Human nature
              
            
          
        